Citation Nr: 0106778	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  94-44 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to a compensable evaluation for retropatellar 
tendonitis of the right knee.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from March 
1990 to March 1993.

The Board remanded the veteran's claim for further 
development in June 1997 and in March 2000.  To the extent 
possible without the veteran's cooperation, that development 
has been completed and the case is ready for appellate 
review.



FINDINGS OF FACT

1.  The veteran is not shown to currently have a liver 
disorder, and any liver disorder that may be present is not 
shown to be causally or etiologically related to service.  

2.  The retropatellar tendonitis of the right knee is not 
manifested by subluxation, laxity, arthritis or painful 
motion.

3.  The range of motion of the right knee is not limited to 
45 degrees of flexion or 10 degrees of extension.  




CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The criteria for a compensable evaluation for 
retropatellar tendonitis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-
4.14, 4.40-4.46, 4.71, Diagnostic Code 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran VA 
examinations.  

The Board observes, however, that the veteran failed to 
report without explanation for an examination requested and 
scheduled pursuant to the Board March 2000 Remand in 
connection with his claim for service connection for a liver 
disorder.  The most recent Supplemental Statement of the case 
sent to the veteran noted this fact and indicated that if he 
was willing to report for an examination that an examination 
would be scheduled.  No further communication was received 
from the veteran or his representative concerning his failure 
to report for this examination.  Therefore, under the facts 
and circumstances of this case, the Board concludes that the 
VA has met its statutory duty to assist and will proceed with 
appellate review based on the evidence of record.


I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

The veteran argued in his May 1995 RO hearing that he 
currently has some form of liver disease as a result of his 
exposure to fuels and chemical during his active service.  As 
noted in the March 2000 Board Remand, service medical records 
reflect that in March 1992 the veteran had complaints of 
lightheadedness and headaches after refueling tanker trucks 
with jet fuel.  Elevated liver function tests were 
referenced, and possible overexposure to jet fuel fumes was 
diagnosed.  Follow-up records throughout 1992 noted elevated 
liver studies, and substantially consistent through this time 
frame the veteran was diagnosed with excessive exposure to 
jet fuel.  An August 1994 VA examination report diagnosed the 
veteran with chronic chemical hepatitis secondary to Benzene 
exposure by history.  A November 1994 VA treatment record 
noted mild elevation of LFT with fatigue, which a clinician 
stated could represent active liver disease.  

Ultimately, the question that needed to be resolved by the 
Board's March 2000 Remand was whether a historical reference 
to hepatitis in August 1994 had continued to present a 
chronic disability currently.  In this regard the Board notes 
that the veteran canceled an April 1998 examination, but in 
correspondence dated August 1999, the veteran indicated that 
he was able to report for the examination, and requested that 
an examination be scheduled in the St. Louis, Missouri area.  

In correspondence dated in March 2000, the RO informed the 
veteran that it was requesting that the St. Louis VA Medical 
Center schedule examinations, including a hepatic 
examination.  The RO explained that should he fail to appear 
for the examination, the claim would be based on the evidence 
of record, and that it was very important for his claim that 
he appear at the scheduled time.  The veteran was scheduled 
for a VA hepatic examination in April 2000, but he failed to 
appear for the examination.  A June 2000 Supplemental 
Statement of the Case informed him that should he be willing 
to report for a VA examination, another would be scheduled.  
No further comment from the veteran or his representative 
concerning this matter has been received.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  In this 
respect, the evidence now of record does not reflect that the 
veteran currently has a liver disorder that can be traced to 
the veteran's service or his in-service exposure to fuels or 
chemicals.  In this regard the diagnosis following the August 
1994 VA examination was made by history only.  The most 
recent evidence of record is the November 1994 treatment 
report and indicated that mild elevation of LFT could 
represent active liver disease, not that it actually did 
represent liver disease.  This record is now more than six 
years old.  VA has made diligent efforts to examine the 
veteran to determine whether he currently has a liver 
disorder in order to assist the veteran in prosecuting his 
claim.  The veteran has not made any efforts in this regard.  
"Individuals for whom an examination has been scheduled are 
required to report for the examination."  38 C.F.R. 
§ 3.326(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

When the veteran is willing to report for an examination to 
determine whether he currently has a liver disorder, he 
should inform the RO and he will be afforded an examination 
to assist him in developing the fact pertinent to his claim.  
Following that the claim will be considered based on that 
evidence.  However, as the veteran has not shown that he 
currently has a liver disorder that is a result of his 
service or any incident thereof, the Board must find that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  See 38 C.F.R. § 3.102.  Accordingly, 
service connection for a liver disorder is not warranted.  


II.  Evaluation of Right Knee

The June 1993 rating decision on appeal granted service 
connection for retropatellar tendonitis of the right knee, 
and a noncompensable evaluation was assigned under Diagnostic 
Code 5257.  The veteran has challenged the initial 
noncompensable evaluation assigned.

In a decision the Court distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In the latter event, the Court, citing the VA's position, 
held that "staged" ratings could be assigned, in which 
separate ratings can be assigned for separate periods of time 
based on the facts found.  

The veteran has been provided two VA examinations of his 
right knee during the course of this claim, in August 1994 
and in April 2000.  The results of each are substantially the 
same.  While the veteran had subjective complaints of pain, 
there was no evidence of swelling or deformity of the right 
knee at either examination, nor was there nonunion, 
subluxation or lateral instability of the right knee.  Range 
of motion was from 0 to 130 degrees.  X-rays taken did not 
show arthritic changes.  The examiner who conducted the 
latter examination noted that the veteran's right leg was 
substantially the same circumference as the left leg, and he 
commented specifically that there were no findings indicating 
pain about the knee with manipulation or use.  VA treatment 
records dated during the claim have been obtained, and show 
that the veteran had subjective complaints of pain.  The 
examiner who performed the April 2000 VA examination 
concluded that the veteran had subjective complaints of right 
knee pain with no abnormal objective physical findings.  

The veteran informed an RO Hearing Officer in May 1995 that 
three or four days a month his right knee was painful, and 
that he had tried several different types of pain 
medications.  He also testified that he had been informed 
that his right knee had arthritis.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  In DeLuca v. Brown, the Court held 
that functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The RO has evaluated the veteran's retropatellar tendonitis 
under Diagnostic Code 5257, which provides that slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation, while more severe manifestations warrant 
higher evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Diagnostic Code 5260 provides that limitation of 
flexion to 60 degrees warrants a noncompensable evaluation, 
while a 10 percent evaluation is warranted for limitation of 
flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Diagnostic Code 5261 provides that a 
noncompensable evaluation is warranted when extension is 
limited to 5 degrees, while a 10 percent evaluation is 
warranted when extension is limited to 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Both Diagnostic 
Codes provide for higher evaluations based upon even greater 
limitation of motion.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

VA General Counsel Precedent Opinions now provide for 
multiple ratings for arthritis under Diagnostic Code 5003-
5010 (for degenerative and posttraumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability).  See VAOPGCPREC 23-97 (issued July 1, 
1997); VAOPGCPREC 9-98 (issued August 14, 1998).

In light of the above evidence and schedular criteria, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for the veteran's 
retropatellar tendonitis of the right knee.  The Board finds 
that the level of disability attributable to the veteran's 
retropatellar tendonitis of the right knee has remained 
static during this claim, and a staged rating is not 
warranted.  Initially, the Board observes that the veteran 
displayed none of the criteria for a compensable evaluation 
under Diagnostic Code 5257 at either VA examination or in 
treatment records as he did not have any subluxation or 
instability.  Likewise, to whatever extent he has some loss 
of range of motion, 10 degrees of flexion, such is 
noncompensable under Diagnostic Code 5260.  Moreover, while 
the veteran does have complaints of pain, there was no 
evidence of disuse or atrophy at the April 2000 VA 
examination, and that examiner specifically found that there 
was no evidence of painful use.  Simply put, there is no 
objective evidence of pain and no evidence that any 
limitation of motion is due to pain.  As such, the Board 
finds that a compensable evaluation based upon limitation of 
motion is not warranted.  See supra, DeLuca.

The Board also finds that a separate rating under the 
auspices of the above-cited VA General Counsel opinions is 
not warranted.  The veteran has been proved X-rays in 
conjunction with his claim, and neither showed arthritis of 
the right knee.  As such, a separate rating based upon 
arthritis is not warranted.

Based on this evidence the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation.  Accordingly, a compensable evaluation for 
retropatellar tendonitis of the right knee is not warranted.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his retropatellar tendonitis of the right 
knee has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for a liver disorder is denied.

A compensable evaluation for retropatellar tendonitis of the 
right knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

